Citation Nr: 1724414	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-14 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disability.

2.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983 and from May 1984 to March 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In March 2017, the Veteran was afforded a personal hearing before the undersigned. 

The issue of service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision in May 1984, the RO denied the claim of service connection for an eye condition.  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. 

2.  The additional evidence presented since the rating decision of May 1984 raises a reasonable possibility of substantiating the claim for service connection for an eye disability.



CONCLUSIONS OF LAW

1.  The May 1984 RO decision, which denied service connection for an eye condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

2.  The criteria for reopening the previously denied claim of service connection for an eye disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

As the Board is reopening the claim of service connection for an eye disability, VCAA compliance as to this issue need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  


II. New and Material

In a rating decision in May 1984, the RO denied service connection for an eye condition on grounds that the eye condition was a constitutional or developmental abnormality.  After the Veteran was notified of the determination and of his appellate rights by a May 1984 letter, he did not appeal the adverse determination.

As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

The evidence previously considered that pertain to the claim consisted of the service treatment and personnel records, which showed that the Veteran's vision at induction was 20/70 in the right eye and 20/40 in the left eye that were corrected to 20/70 and 20/20 respectively with congenital amblyopia of the right eye.  Service treatment records also show that it was noted during treatment in September 1982 that the Veteran was seen before for eye irritation and he was treated for complaints of having bluish vision in the left eye; however, no abnormalities were found.  In August 1983, the Veteran was treated for allergic conjunctivitis.

The current request to reopen the previously denied claim was received by VA in April 2010. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for an eye disability consists, in part, of VA treatment records dated April 2013 and October 2014 showing that the Veteran has a diagnosis of ocular hypertension and mixed cataracts.  

This evidence is new and material, as it cures an evidentiary defect present at the time of the prior denial, the lack of a showing of a current disability that is not constitutional or developmental in nature.  Such evidence was not previously of record at the time of the prior final denial.  In the alternative, the new diagnoses result in a new claim.  Boggs v. Peake, 520 F.3d 1330 (2008).  Reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim of service connection for an eye disability is addressed further in the remand section.


ORDER

The application to reopen the claim of service connection for an eye disability is granted and, to this extent only, the appeal is granted.


REMAND

The Board finds that the issue of service connection for an eye disability should be remanded for additional development and consideration.

First, on remand, the RO will have an opportunity to adjudicate the reopened claim of service connection for an eye disability on the merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

During the March 2017 hearing, the Veteran stated that he was sent to a private doctor for his eye complaints during service.  He also stated that he had an upcoming appointment with an eye specialist following the hearing.  These records should be obtained on remand.

Finally, the Veteran was shown to have abnormalities of the eyes on induction, including a congenital disability, and he has been diagnosed following service as having ocular hypertension and mixed cataracts.  Also, the Veteran was treated for allergic conjunctivitis during service in August 1983 and was treated for conjunctivitis of the left eye following service in April 2012.  The Veteran has not yet been afforded a VA examination in connection with this claim.  The evidence of record is insufficient to adequately adjudicate this claim.  In light of the evidence of record, the Board finds that the Veteran should be scheduled for a VA examination in order to properly adjudicate this appeal.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for an eye disability.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including from the private doctor in Huntsville, Alabama who treated the Veteran during service and the private eye specialist who treated the Veteran following the March 2017 hearing.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Following the above development, the RO must provide the Veteran with an appropriate examination to determine whether an eye disability is related to his military service.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed eye disability, including ocular hypertension and mixed cataracts, preexisted the Veteran's military service.  

If the examiner finds that any previously or currently diagnosed eye disability preexisted service, the examiner must determine whether the eye disability increased in severity beyond the normal progression during active military service.  

If the examiner determines that any previously or currently diagnosed eye disability did not preexist the Veteran's military service, the examiner must provide an opinion as to whether any and all currently or previously diagnosed eye disability, are related his military service.  

Regarding any diagnosed eye disability that is deemed congenital in nature, the examiner must provide an opinion as to whether there was a superimposed disability to his eye disability.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Finally, readjudicate the appeal, including considering the merits of the reopened claim of entitlement to service connection for an eye disability.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


